DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-16 are directed to a process.

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
receiving an indication of a correctness of the guess (e.g., claims, 1 and 16) 
repeating steps until an outcome is determined (e.g., claims 1, 11, and 12)
	The above listed identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mental Processes: concepts preformed in the human mind (including on observation, evaluation
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions. 
In this case, determining (and repeating) if a guess is correct in the child’s car game “I Spy” can be a mental step by simply following basic rules. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
receiving an image and a hint (claims 1-5 and 16, insignificant extra-solution activity); 
displaying the image and the hint  (claims 1 and 16, insignificant extra-solution activity);
transmitting a guess (claims 1 and 16, insignificant extra-solution activity);
receiving an invitation to play (claims 6-8 and 13-15);
receiving an update the use profile comprises increases an award amount (claims 9 and 16);
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-16, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations display, receive (gather), and notify in a well-understood, routine, and conventional way.  Further, the computer hardware 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Network-based Image or Photograph Hidden Object Game Including a Hint

Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  the claim language appears awkward.  The issue does not rise to the level of a claim rejection for being indefinite because the Examiner understands what is being claimed, but Applicant is requested to reconsider the language.  The Examiner is agreeable to discuss possible changes if Applicant would find assistance helpful.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature, 10 Ways to Play “I Spy” by teacheveryday on March 31, 2014 (available online: https://teachingeveryday.com/2014/03/31/10-ways-to-play-i-spy/)(hereinafter “I Spy” in view of U.S. Patent Application Publication No. 2014/0087797 to Siddharth.
With regard to claims 1 and 16, I Spy discloses the common children’s car game “I spy with my little eye” that includes starting the game with in a real-world scene and then offering a hint (e.g., a color or a starting letter, see first bullet), then player makes/repeats one or more guesses (e.g., see third bullet), players are allowed to ask questions for hints (e.g., see third bullet)and the game ends with a correct guess (e.g., see fourth bullet).  Applicant admitted in the current disclosure these basic rules of “I Spy” and acknowledged that the game is not played remotely with the transmission of images/guesses between remote players.  
Siddharth teaches playing a game remote with the transmission/display of images/guesses between remote players (e.g., see mobile devices and network in Fig. 1).  Siddharth also teaches limiting the guesses to a predetermined number of guesses (e.g., see Fig. 17, “attempts 1/5”) and the image being a photograph taken by a player (e.g., see Fig. 6, “Take a Picture now 40”) or an image by a server (e.g., see Fig. 6, “Random Picture 41”).   Siddharth also teaches sending an invitation to play over a network (e.g., see paragraph 62, including via phone contacts, which implies a cellular network).   Additionally, Siddharth discloses in paragraph 11 that a user may download the application via a smart phone.  Finally, Siddharth discloses that points are awarded to a user for a correct guess (e.g., see at least paragraphs 101-108).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify I Spy with the electronic play taught by Siddharth in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, automating I Spy to be played electronically over a network as taught by Siddharth allows remote players to engage in a game (e.g., see paragraph 4), which also appears to be what motivated Applicant (e.g., see Applicant’s disclosure at paragraph 2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes:
U.S. Patent Application Publication No. 2007/0024527 to Heikkinen discloses a remote image-based game (e.g., see at least paragraph 30)
U.S. Patent Application Publication No. 2018/0184014 to Goldstein discloses an automated game of “I Spy” (e.g., see at least paragraph 32).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715